The Honorable L.L. "Doc" Bryan State Representative 305 South VanCouver Russellville, Arkansas 72801
Dear Representative Bryan:
This is in response to your request for clarification of Opinion Number 81-149, (copy enclosed), regarding statutory authority of Planning and Development Districts applying for grants and becoming involved in grant program operations.
You note that the following statement appears in Opinion No. 89-149:
  Therefore, it would appear that any Economic Development District would exceed it authority if it applies for a grant which was unrelated to its planning function.
Our research has not disclosed legislative or other authority compelling a revision of this opinion.1  It should be noted, however, that although reference was made in Opinion Number 89-140 to the fact that based on Ark. Stat. Ann. 9-324, (A.C.A.14-166-201), it does not appear that the General Assembly envisioned these development districts applying for grants, we concluded therein that a lack of a local A-95 review for grants related to the planning function of the Economic Development Districts would not invalidate their application. The reasonable implication to be drawn is that grants, and arguably grant program operations, relating to the planning function are permissible.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
1 Act 405 of 1989, which authorizes the establishment of economic development grant programs by cities and counties, would not appear to impact our prior conclusions.